Citation Nr: 0906938	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a skin condition, to include a wart of the right arm and skin 
cancer of the ears.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel





INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946, and from July 1947 to May 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the RO declined to reopen the previously 
denied claim for service connection for a skin condition, to 
include wart of the right arm and skin cancer on the ears.

In the July 2005 statement of the case, issued in response to 
the veteran's notice of disagreement to the April 2005 rating 
decision, the RO described the issue as service connection 
for a skin condition to include wart of the right arm and 
skin cancers on the ears.  The RO corrected itself in the 
subsequent October 2005 and December 2005 supplemental 
statements of the case.  Because the claims were previously 
denied in an unappealed August 2002 rating decision, the 
Board finds, as a jurisdictional matter, that the issue is 
properly characterized as one needing the submission of new 
and material evidence.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).  The issue has thus been 
recharacterized as presented on the first page of this 
decision.


FINDINGS OF FACT

1. The veteran submitted a notice of disagreement to the RO's 
April 2005 denial to reopen the previously denied claim for 
service connection for a skin condition to include wart of 
the right arm and skin cancer on the ears.  The veteran 
subsequently perfected his appeal with the timely submission 
of a July 2005 substantive appeal to the July 2005 statement 
of the case.  

2.  In a written statement submitted in January 2009 before 
the Board had an opportunity to render a decision in the 
case, the appellant withdrew his appeal as to the issue of 
new and material evidence to reopen the previously denied 
claim for service connection a skin condition, to include 
wart of the right arm and skin cancer on the ears.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of new and 
material to reopen the previously denied claim for service 
connection for a skin condition, to include wart of the right 
arm and skin cancer on the ears have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal the issue of new and 
material evidence to reopen the previously denied claim for 
service connection for a skin condition to include wart of 
the right arm and skin cancer on the ears addressed in the 
July 2005 statement of the case which perfected his appeal as 
to this issue. In January 2009, in a written statement 
proffered before the Board promulgated a decision in this 
case, the veteran stated that he wished to withdraw his 
appeal as to the issue of new and material evidence to reopen 
the previously denied claim for service connection for a skin 
condition, to include wart of the right arm and skin cancer 
on the ears.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issue of new and 
material to reopen the previously denied claim for service 
connection for a skin condition, to include wart of the right 
arm and skin cancer on the ears, there remain no allegations 
of error of fact or law for appellate consideration. The 
Board therefore has no jurisdiction to review this issue.




ORDER

The claim for new and material to reopen the previously 
denied claim for service connection for a skin condition, to 
include wart of the right arm and skin cancer on the ears, is 
dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


